                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

  LORENZO FOREHAND,                            )
                                               )
                    Plaintiff,                 )
                                               )
         v.                                    )   CIVIL ACTION NO. 5:18-cv-230 (MTT)
                                               )
  CHAPLAIN MICHAEL SAPP,                       )
                                               )
                                               )
                    Defendant.                 )
                                               )


                                             ORDER

       The Plaintiff alleges that Defendant Michael Sapp prevented him from observing

the Nation of Islam’s December fast, in violation of the First Amendment, the Religious

Land Use and Institutionalized Persons Act (“RLUIPA”), and the Equal Protection

Clause of the Fourteenth Amendment. Doc. 18 at 1. The parties filed cross-motions for

partial summary judgment. Docs. 21; 25. United States Magistrate Judge Charles H.

Weigle recommends granting both motions and, accordingly, entering judgment for the

Defendant on the Plaintiff’s RLUIPA claim, limiting the Plaintiff’s Free Exercise claim to

nominal damages only, and entering judgment for the Plaintiff on his Free Exercise

claim for nominal damages. The Defendant filed an objection; the Plaintiff did not.

       A. The Defendant’s Motion for Partial Summary Judgment

       The Magistrate Judge recommends granting the Defendant’s motion for partial

summary judgment because the Plaintiff’s claims for injunctive relief are moot, the

Prison Litigation Reform Act bars the Plaintiff from recovering more than nominal

damages on his Free Exercise claim without physical injury, any official capacity claims
are barred, and RLUIPA does not allow recovery of damages. Doc. 40 at 5-6. The

Plaintiff has not objected, so pursuant to 28 U.S.C. § 636(b)(1), the Court reviews for

clear error. 1 After review, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation to grant the

Defendant’s motion for partial summary judgment (Doc. 40 at 5-6) is ADOPTED and

made the Order of the Court. The Defendant’s motion for partial summary judgment

(Doc. 25) is therefore GRANTED, the Plaintiff’s RLUIPA claim is DISMISSED without

prejudice, and the Plaintiff’s Free Exercise claim shall be limited to nominal damages.

        B. The Plaintiff’s Motion for Partial Summary Judgment

        The Plaintiff moved for partial summary judgment on his Free Exercise claim.

With the understanding that the Plaintiff’s relief will be limited to nominal damages, as

discussed above, the Magistrate Judge recommends granting the Plaintiff’s motion for

partial summary judgment. Doc. 40 at 12. The Defendant objects, so pursuant to 28

U.S.C. § 636(b)(1), the Court reviews the Recommendation de novo.

        The Defendant’s objection argues the Plaintiff’s claim is barred by qualified

immunity. Doc. 42 at 3. The Defendant filed a motion for summary judgment, as noted

above, but did not argue in that motion that he was entitled to qualified immunity. Doc.

25. Rather, the Defendant argued qualified immunity for the first time in response to the

Plaintiff’s motion for summary judgment. Specifically, the Defendant argued that “there

is at least a disputed issue of fact as to whether Defendant Sapp is entitled to qualified

immunity due to following policy.” Doc. 33 at 7; see Doc. 42 at 5-6. But that argument



1The Plaintiff did submit a document giving notice that he had not abandoned his Equal Protection Claim.
Doc. 41 at 1. Although that document was docketed as an objection, it does not challenge the
Recommendation or purport to challenge the Recommendation. Even reviewed de novo, however, the
Court accepts and adopts the Magistrate Judge’s Recommendation.

                                                      -2-
fails because there are no factual disputes regarding the Free Exercise claim. See Doc.

40 at 7. In reality, the Defendant’s qualified immunity argument is legal, not factual: it

raises the question of whether the Defendant’s refusal to allow the Plaintiff’s observance

of a religious fast ran afoul of clearly established law. That does not create a fact issue.

And the Defendant did not move for summary judgment on that ground.

        But even if the Defendant had properly moved for summary judgment on

qualified immunity, that motion would have been denied. As the Magistrate Judge

noted, the right of Muslim prisoners to observe holidays is clearly established. Doc. 40

at 10. Here, the Plaintiff wanted to observe the December fast, he was not allowed to

observe it, and the Defendant has proffered no penological justification for prohibiting

that observance. 2 The Defendant also argues there is some evidence that he was

following prison policies in prohibiting the Plaintiff’s observance of Ramadan. Doc. 33 at

7. But in the absence of authority indicating that following policy is a safe harbor from

liability, whether the Defendant was following policy is not relevant. 3 In the absence of a

dispute of fact, qualified immunity is a legal issue, not a jury issue. See Ansley v.


2 The Magistrate Judge properly considered the allowance of one fast as a factor weighing in the
Defendant’s favor in the Turner analysis. Doc. 40 at 11. However, the allowance of one fast is not an
appropriate accommodation because the Plaintiff’s religion requires him to observe both fasts. The
Defendant argues that the Plaintiff “conflat[es] . . . the two fasts and present[s] . . . . them as alternative
forms of the same or similar observance.” Doc. 33 at 6. But the Plaintiff does not view them as
alternatives; he regards them as equally important and has, in previous years, celebrated both. Doc. 25-3
at 50:20-51:22. The Defendant’s argument that he is entitled to qualified immunity because there is no
clearly established law protecting the Plaintiff’s specific religious observance likewise fails. As the
Magistrate Judge noted, there is clearly established law protecting the right of prisoners to observe
religious holidays, Doc. 40 at 10, and that right was denied here.
3 The Defendant’s citation to Howard v. Hunt,1995 U.S. Dist. LEXIS 2838, at*26 (S.D. Ala. Jan.5, 1996),
does not support his argument. The Defendant misreads Hunt to hold that corrections officers are
entitled to qualified immunity whenever they are following prison regulations. Doc. 33 at 7. But that case
found the Plaintiff’s retaliation and due process claims against prison guards for taking his property failed
because he stored the property in violation of a prison rule. The point there is a substantive one: the rule
violation provided a non-retaliatory motive for the confiscation. And there was no due process violation
because the prisoner was not disciplined, and the prison rules did not provide for a hearing before
confiscating improperly stored property. Id. at *22-26, *26 n.10. That case does not support the
Defendant’s suggestion of a per se rule that following orders entitles an officer to qualified immunity.

                                                          -3-
Heinrich, 925 F.2d 1339, 1344-48 (11th Cir. 1991) (discussing the procedure for

resolving a qualified immunity defense). And the Court finds the law prohibiting the

Defendant’s conduct was clearly established.

        For those reasons, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation to grant the Plaintiff’s

partial motion for summary judgment (Doc. 40 at 12) is ADOPTED and made the Order

of the Court. The Plaintiff’s motion for partial summary judgment (Doc. 21) is

GRANTED, and the Plaintiff is entitled to nominal damages on his Free Exercise claim.

        C. The Plaintiff’s Equal Protection Claim

        Finally, because neither party addressed the equal protection claim in their

motions, the Magistrate Judge ordered the Plaintiff to notify the Court if he wished to

pursue that claim. Doc. 40 at 13. The Plaintiff responded that he has not abandoned

that claim. Doc. 41.

        The Defendant now argues that the Plaintiff’s original complaint, which contained

an equal protection claim, was superseded by his amended complaint, which did not.

Doc. 44 at 1. But the amended complaint clearly was not an effort by the Plaintiff to

restate the claims he had stated in his original complaint. Rather, the purpose of the

amended complaint was to join additional parties. No doubt for that reason, the

Magistrate Judge screened both complaints and concluded that the Plaintiff’s claims,

including his equal protection claim, should go forward. 4 See Docs. 16; 18 at 1 (“The


4The reality is that pro se prisoners rarely incorporate all their allegations in their recast pleadings and,
because of their pro se status, courts routinely consider allegations in both. See Garrison v. Alabama
Dep’t of Corr., 2016 U.S. Dist. LEXIS 61732, at *2 n.3 (M.D. Ala. 2016) (a defendant listed in an
amendment to the original complaint simply added as a defendant in the action); Daniels v. Upton, 2016
U.S. Dist. LEXIS 114163, at *4 (S.D. Ga. 2016) (“In his Amended Complaint, Plaintiff supplements . . .”);
Slaughter v. Ga. Dep’t of Corr., 2016 U.S. Dist. LEXIS 68234, at *6 (S.D. Ga. 2016) (Plaintiff’s motion to
supplement his complaint is granted and his original complaint “is deemed amended to include the
additional content proposed in his Motion to Supplement,” and clerk directed to docket the supplement

                                                          -4-
Plaintiff . . . alleg[es] that Defendant Sapp prevented him from observing the Nation of

Islam’s December Fast, in violation of the First Amendment, the Religious Land Use

and Institutionalized Persons Act, and the Equal Protection Clause of the Fourteenth

Amendment.”).

        Still, there has been, understandably, some confusion regarding whether the

Plaintiff actually intended to pursue an equal protection claim. Moreover, his equal

protection claim arguably is superfluous of his free exercise claim and, not incidentally,

much harder to prove. That, presumably, is why the Plaintiff did not move for summary

judgment on his equal protection claim. Now that the Court has ruled as a matter of law

that he has prevailed on that free exercise claim and because it’s not clear what

purpose an equal protection claim would now serve, the Plaintiff may choose to

abandon that claim. In any event, the Plaintiff’s allegations in support of his equal

protection claim are conclusory. Indeed, the Defendant’s objection to the Plaintiff’s

announcement that he has not abandoned his equal protection claim is, in substance, a

motion to dismiss for failure to state a claim. Accordingly, if the Plaintiff, having

prevailed on his free exercise claim, still intends to pursue his equal protection claim, he

shall amend Count 3 of his complaint to allege specifically the facts upon which his

claim is based, including, but not limited to, the facts supporting his allegation that the

Defendant “treat[ed] him unequally different from the Christian believers.” Doc. 1-1 at




“under the title ‘Supplement to Complaint’”); Dumas v. Massey, 5:16-CV-31-MTT (Feb. 10, 2016) (plaintiff
ordered to supplement his complaint by answering specific questions); Lane v. Philbin, 835 F.3d 1302,
1305 n.1 (11th Cir. 2016) (“Mr. Lane filed an amended complaint which served to supplement the initial
complaint. See D.E. 8. The magistrate judge and the district court construed this filing together with the
initial complaint, and the parties do the same on appeal. Though this procedure is irregular, see Fritz v.
Standard Sec. Life Ins. Co. of New York, 676 F.2d 1356, 1358 (11th Cir. 1982), for the purposes of this
appeal so do we. The alleged facts set forth in the section therefore come from both complaints,
construed together as one.”).

                                                       -5-
17. The Plaintiff shall file his amended Count 3 within twenty-one days of the filing of

this Order. No extensions shall be granted.

       SO ORDERED, this 8th day of November, 2019.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                               -6-
